China Pharma Holdings, Inc. Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China 570216 August 16, 2011 VIA EDGAR Ms. Tabatha Akins Staff Accountant Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: China Pharma Holdings, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 3, 2011 and Amended March 17, 2011 Form 10-Q for the period ended March 31, 2011 Filed May 10, 2011 File No. 001-34471 Dear Ms. Akins: We refer to the above filings for China Pharma Holdings, Inc., which are the subject of the comment letter from the Securities and Exchange Commission (the “Commission”) dated July 25, 2011 (the “Comment Letter”).We also refer to our previous extension request dated August 2, 2011 and filed with the Commission on August 3, 2011 where we requested a five business day extension from the initial due date, August 8, 2011. Due to an unexpected workload encountered by our working team members during the peak quarterly filing season, as explained by our counsel, Elizabeth Chen of Pryor Cashman LLP through her voice mails to you and Ms. Mary Mast on August 15, 2011, and the further telephone discussion between you and Ms. Chen today, August 16, 2011 where you verbally accepted our request for an additional five business day extension, we hereby submit this written extension request accordingly.We believe we be able to respond to the Comment Letter no later than Monday, August 22, 2011, which is within the Commission’s standard 10 business day extension time frame.We appreciate your understanding with respect to this request. Please feel free to contact me or our legal counsel, Elizabeth Chen, Esq. of Pryor Cashman LLP at 1-212-326-0199 or via fax at 1-212-798-6366, in case of any further comments or questions in this regard. Very truly yours, /s/ Zhilin Li Zhilin Li Chief Executive Officer
